DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 July 2022.  Claims 1 and 5-10 are currently pending of which claims 1 and 10 are currently amended.  Claims 2-4 have been cancelled.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0131217 to Buschmann (Buschmann) in view of US Patent Application Publication No. 2021/0020975 to Seymour et al. (Seymour).
As to claim 1, Buschmann teaches an electrochemical reaction device comprising an electrochemical reaction cell (100/302) comprising a first accommodation part (110) for accommodating carbon dioxide, a second accommodation part (116) for accommodating a first electrolytic solution containing water, a diaphragm (106) provided between the first accommodation part (110) and the second accommodation part (116), a reduction electrode (102) arranged in the first accommodation pat (110) and an oxidation electrode (104) arranged in the second accommodation part (116), a regulation unit (control valve (318)) configured to regulate an amount of the carbon dioxide to be supplied to the first accommodation part (110), a control unit (304) configured to control the regulation unit (318) to regulate a flow rate of raw material containing the carbon dioxide to be supplied to the first accommodation part (110) (Paragraphs 0034, 0073-0079 and 0115-0116; Figures 1 and 3A).
As discussed above, Buschmann teaches that the inlet flow of carbon dioxide is regulated utilizing the control unit; however Buschmann is silent as to specifically how the amount provided through the regulation is determined by the control unit.
However, Seymour also discuses water electrolysis systems comprising a control system for controlling the flow rate of inputs into the cell and teaches that the desired flow rate of the cell input can be determined by a measurement of the flow rate of collection of the products formed in the cell (gas collection rate) (Paragraph 0347).  Therefore, it would have been obvious to one of ordinary skill to regulate the regulation unit of Buschmann based, at least in part, upon a flow rate of the products from the first and second accommodation parts with the reasonable expectation of effectively supplying the product carbon dioxide gas to the cell as taught by Seymour.  
Buschmann already teaches that flow rates can be determined via interconnecting flow meters on fluid lines with the system controllers (Paragraph 0074) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to utilize this same configuration to determine the product flow rates of the combination with the expectation of accurately determining the flow rates and utilizing that information to control the regulation unit.  
Thus a detection unit comprising a first flowmeter to measure a flow rate of a first gas or liquid containing reaction product and an unreacted carbon dioxide discharged from the first accommodation part and a second flowmeter to measure a flow rate of a second gas or liquid discharged from the second accommodation part wherein the control unit comprises an input part to receive the signals of the first and second flowmeter and an output part to output a control signal to the regulation unit and a storage part to store the data required to make a comparison between the detection signal and the desired output signal, i.e. the request criterion.  The flowmeters at least indirectly indicating the carbon dioxide concentration.  
As to claim 5, the combination of Buschmann and Seymour teaches the apparatus of claim 1.  Buschmann further teaches that the first accommodation part comprise a vessel to accommodate a second electrolytic solution containing the carbon dioxide in a manner that the second electrolytic solution is brought into contact with the reduction electrode and that the second accommodation part comprises a second vessel to accommodate the first electrolysis solution containing water in a manner that the first electrolytic solution is brought into contact with the oxidation electrode (Paragraphs 0034, 0056-0058; Figure 1). 
As to claim 6, the combination of Buschmann and Seymour teaches the apparatus of claim 1.  Buschmann further teaches that the electrochemical reaction cell comprises a first flow path (between gas distributor (108) and separator (106)) allowing a second electrolytic solution containing carbon dioxide to flow there through in a manner that the second electrolytic solution is brought into contact with the reduction electrode (102) as the first accommodation part, and a second flow path (between containment boundary (112) and separator (106)) allowing the first electrolytic solution containing water to flow there through in a manner that the first electrolytic solution is brought into contact with the oxidation electrode (104) as the second accommodation part (Paragraph 0034; Figure 1).
As to claim 7, as discussed above, the combination of Buschmann and Seymour teaches an electrochemical reaction device according to claim 1.  Buschmann further teaches that in the first accommodation part of the electrochemical reaction device hydrogen gas is produced as a competing reaction which can thus be utilized as a synthesis gas precursor or as a combustion product (Paragraph 0116).  Thus rendering obvious the connection of the gas output of the first accommodation part to a chemical synthesis device such as a synthesis gas production device or a combustion product device in order to allow for use of the byproduct.  
As to claim 8, the combination of Buschmann and Seymour teaches the apparatus of claim 1. Buschmann further teaches that the electrochemical reaction cell comprises a first flow path (between containment boundary (112) and separator (106)) allowing a gas containing carbon dioxide to flow there through in a manner that the second electrolytic solution is brought into contact with the reduction electrode (102) (through the gas distributor (106)) as the first accommodation part, and a second flow path (between containment boundary (112) and separator (106)) allowing the first electrolytic solution containing water to flow there through in a manner that the first electrolytic solution is brought into contact with the oxidation electrode (104) as the second accommodation part (Paragraph 0034; Figure 1).
As to claim 9, the combination of Buschmann and Seymour teaches the apparatus of claim 1.  Buschmann further teaches that the apparatus comprises a third flowmeter (320) provided in a gas supply flow path which is connected to the first accommodation part and supplies the carbon dioxide gas to the first accommodation part, to measure a flow rate of the raw material gas (Paragraph 0076; Figure 3A).  Buschmann further teaches that the flow meters of the system are connected to the control unit to construct a feedback mechanism (Paragraph 0074). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buschmann and Seymour as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0167038 to Hashiba et al. (Hashiba).
As to claim 10, the combination of Buschmann and Seymour teaches the apparatus of claim 1.  However, Buschmann fails to further teach that the detection unit further comprises at least one of a voltmeter connected in parallel to the reduction electrode and the oxidation electrode, and an ammeter connected in series to the reduction electrode and the oxidation electrode.
 However, Hashiba also discusses a divided electrolysis cell for the electrolytic reduction of carbon dioxide (Paragraph 0066) and teaches that the electrolytic reactor should comprise a voltage measuring device (V), a voltmeter, connected in parallel to the reduction electrode and the oxidation electrode, to monitor a voltage of the electrochemical reaction cell, and a current measuring device (A), an ammeter, connected in series to the reduction electrode and the oxidation electrode, to monitor current of the electrochemical reaction cell, in order to monitor a state of a reduction reaction of the carbon dioxide reactant (Paragraphs 0056, 0079, 0080 and 0083;  Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Buschmann with the addition of a voltmeter connected in parallel to the reduction electrode and the oxidation electrode and an ammeter connected in series to the reduction electrode and the oxidation electrode in order to monitor the voltage and current in the cell and thus monitor a state of a reduction reaction of the carbon dioxide reactant, thus an electrochemical reaction amount, as taught by Hashiba.

Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.  Applicants argue that the combination as previously presented fails to teach the claims as presently amended.  However, as discussed above, the Examiner has newly rejected the newly amended claims in view of the combination of Buschmann and Seymour. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794